Citation Nr: 0424145	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  93-22 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an evaluation in excess of 30 percent for 
a total left knee replacement.

3.  Entitlement to an effective date earlier than July 20, 
1999, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth W. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his brother-in-law


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran had periods of active duty for training from 
February 1962 to August 1962, and from June 9, 1963, to June 
23, 1963.  He served on active duty from July 1963 to July 
1966, and from November 1990 to June 1991.  The veteran also 
had a period of active service from July 6, 1966, to October 
26, 1997, under dishonorable conditions for VA purposes.  See 
VA Administrative Decision dated March 1979.

The matters on appeal come to the Board of Veterans' Appeals 
(Board) from October 1992, January 2000, and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

By way of history, with respect to the left knee, the 
veteran's original claim to establish service connection was 
denied in an April 1979 rating decision.  The veteran did not 
appeal that decision.  By subsequent rating decisions in 
March 1981, December 1985, and April 1992, the RO determined 
that the veteran's claim could not be reopened due to an 
absence of new and material evidence.  Following the April 
1992 rating decision, the veteran perfected an appeal 
regarding that issue.

In September 1997, the RO granted service connection for 
post-traumatic osteoarthritis of the left knee on the basis 
that there was a pre-existing disability of the knee which 
was aggravated during the veteran's service during the 
Persian Gulf War.  The RO assigned a noncompensable 
disability evaluation effective from June 21, 1991.  In 
January 1998, the veteran submitted a notice of disagreement 
(NOD) with the noncompensable rating assigned.

In March 1998, the Board determined that entitlement to 
service connection for a left knee disability was also 
warranted based upon the veteran's service from July 1963 to 
July 1966.  In January 2000, the RO assigned a disability 
rating for the left knee disability of 30 percent effective 
from June 22, 1991, the day following discharge from the 
veteran's period of service during the Persian Gulf War.  The 
veteran subsequently underwent a total joint replacement of 
his left knee and, pursuant to rating schedule provisions, in 
a July 2002 rating decision was awarded a total disability 
rating from January 24, 2001, which was reduced to 30 
percent, effective March 1, 2002.  The veteran's left knee is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5055 (2003).

Pursuant to AB v. Brown, 6 Vet. App. 35 (1993), the veteran 
is presumed to be seeing the maximum benefit allowed by law.  
Consequently, even though following submission of an NOD the 
RO increased the veteran's service-connected rating to 30 
percent, the claim remains in controversy where less than the 
maximum benefit is awarded.

With respect to PTSD, the Board notes that the veteran was 
service connected for PTSD in December 1985 and awarded a 30 
percent disability rating.  Thereafter, in October 1992, the 
RO increased the veteran's disability rating to 70 percent 
effective from November 21, 1991.  The veteran subsequently 
perfected an appeal regarding the disability rating assigned 
in that decision.

In an August 2001 decision, the Board denied entitlement to a 
total schedular rating for PTSD.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court").  While that case 
was pending at the Court, the veteran's attorney and the VA 
Office of the General Counsel filed a joint motion to vacate 
the Board's decision, and to remand the veteran's claim for 
readjudication.  In a September 2002 Order, the Court granted 
the joint motion, vacated the Board's August 2001 decision, 
and remanded this claim to the Board for readjudication.

In the July 2002 rating decision, the RO granted entitlement 
to a TDIU and assigned an effective date from July 20, 1999.  
The veteran subsequently perfected an appeal regarding the 
effective date assigned for that initial award.

In March 2003, the Board remanded all three of the 
aforementioned claims to the RO for additional evidentiary 
development.  Thereafter, in September 2003, the RO issued a 
Supplemental Statement of the Case (SSOC) in which it 
continued to deny the veteran's claims.  The case was 
subsequently returned to the Board for further appellate 
review.

In an April 1992 rating decision, the RO also denied 
entitlement to service connection for a right knee disorder.  
In April 1998, the veteran perfected an appeal to that rating 
decision.  In an August 2001 decision, the Board granted 
service connection for a right knee disability.  In a 
subsequent July 2002 rating decision, the RO awarded a 10 
percent rating evaluation.  The veteran has not appealed that 
initial award of 10 percent, and as such, the issue with 
respect to the veteran's right knee is no longer in appellate 
status.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by no more than severe 
impairment in the ability to obtain and retain employment 
with deficiencies in most areas due to such symptoms as 
occasional suicidal ideation, near-continuous depression, 
impaired impulse control, difficulty in adapting to stressful 
circumstances.

2.  The veteran's total left knee replacement is manifested 
by no more than mild pain, weakness, and fatigability.

3.  In January 1992, the veteran filed an informal claim of 
entitlement to an increased evaluation for PTSD.

4.  In an October 1992 rating decision, the RO granted an 
increased rating of 70 percent for PTSD, effective November 
21, 1991.

5.  There is an approximate balance of positive and negative 
evidence as to the issue of whether the veteran has been 
unable to secure or maintain substantially gainful employment 
due to his service-connected disabilities since November 21, 
1991.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a disability rating in excess of 30 
percent for a total left knee replacement have not been met.  
38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5010, 5055, 5256, 5261, 5262 (2003).

3.  Giving the veteran the benefit of the doubt, an earlier 
effective date of November 21, 1991, for the assignment of a 
TDIU is warranted.  38 U.S.C.A. §§ 5107, 5110, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  In this regard, the 
Board notes an evidence development letter dated in April 
2003 in which the veteran was advised of the type of evidence 
necessary to substantiate his claims.  In that letter, the 
veteran was also advised of his and VA's responsibilities 
under the VCAA, including what evidence should be provided by 
the veteran and what evidence should be provided by VA.  The 
veteran was also advised to identify any additional evidence 
that he believed might be relevant to his claims, and he was 
advised of what VA would do to assist him in the development 
of his claims.  

Although this notice letter was issued after the initial 
adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time that the RO 
initially adjudicated the claims for an increased evaluation 
for PTSD and a TDIU in the October 1992 rating decision, and 
the veteran's claim for service connection for a left knee 
disorder in an April 1992 decision.

Moreover, the notice provided to the veteran in April 2003, 
was provided by the AOJ prior to the most recent transfer of 
the case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was re-adjudicated, and Supplemental Statement of the 
Case was provided to the veteran.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  

II.  Entitlement to an increased evaluation for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of the veteran's appeal, a revised rating 
schedule for mental disabilities became effective on November 
7, 1996.  Thus, the Board has considered whether an increased 
evaluation may be warranted under either the old or new 
version of that schedule.

However, the Board points out that the new criteria may not 
be applied for the period prior to the revision.  See 
VAOPGCPREC 3-2000 (April 10, 2000).  As limited by 38 
U.S.C.A. § 5110(g) (West 2002), the effective date of any 
increase assigned under the amended version of the rating 
schedule can be no earlier than the effective date of the 
regulation.

Prior to November 7, 1996, the rating criteria for PTSD read 
as follows:

A 70 percent evaluation is warranted 
where the ability to establish or 
maintain effective or favorable 
relationships with people is severely 
impaired and the psychoneurotic symptoms 
are of such severity and persistence that 
there is severe impairment in the ability 
to obtain and retain employment.

A 100 percent evaluation requires that 
attitudes of all contacts except the most 
intimate be so adversely affected as to 
result in virtual isolation in the 
community and there be totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes (such as fantasy, confusion, 
panic, and explosions of aggressive 
energy) associated with almost all daily 
activities resulting in a profound 
retreat from mature behavior. The veteran 
must be demonstrably unable to obtain or 
retain employment.

38 C.F.R. § 4.132 including DC 9411, effective prior to Nov. 
7, 1996.

On and after November 7, 1996, the criteria for rating PTSD 
reads as follows:

A 70 percent evaluation is warranted 
where there is occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

A 100 percent evaluation is applicable 
where there is total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411 (2003).

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the credible and probative evidence of record is against 
the assignment of a 100 percent disability rating for the 
veteran's PTSD under both the new and old criteria.  

In reaching this conclusion, the Board found the most 
probative evidence of record to be the reports of numerous 
psychological and psychiatric examinations conducted since 
the veteran filed his claim for an increased rating in 
January 1992, as well as VA treatment records dated since his 
release from active duty in June 1991.

In this regard, the Board notes two clinical notes dated in 
November 1991 in which it was indicated that the veteran had 
experienced an increase in symptomatology since he had served 
in Saudi Arabia during the Gulf War.  The examiner noted that 
the veteran had been experiencing numerous symptoms, 
including nightmares, flashbacks, anger outbursts, sleep 
disturbance, and heavy drinking; and that he was feeling 
extremely isolated, depressed, and anxious.  The examiner 
also noted that the veteran was working as a prison guard, 
but that it was unclear whether he could continue at this job 
due to a "physical condition."

In a March 1992 VA clinical note, it was noted that the 
veteran was extremely depressed.  The examiner determined 
that the veteran's emotional and physical disabilities 
combined to render him "100% disabled."

During a VA psychiatric examination conducted in May 1992, 
the examiner noted that the veteran looked depressed and that 
he avoided eye contact throughout the interview.  It was 
indicated that the veteran had a terrible temper, and that he 
usually lost his temper twice a day.  He reported having no 
friends, but expressed affection for his grandchildren and 
current wife.  The examining psychiatrist determined that 
there was no evidence of any thinking disorder or organic 
brain syndrome, and that there were no delusions or 
hallucinations.  The examiner also determined that the 
veteran's affect was fully ranged and appropriate, and that 
his memory was intact for recent and remote events.

In a September 1992 letter, a VA psychologist noted that the 
veteran had recently experienced a worsening of his symptoms 
of his PTSD, and that the primary symptom was severe and 
unremitting depression with suicidal ideation.  It was 
further noted that the veteran was extremely paranoid and 
almost totally lacking in trust of others.  The psychologist 
concluded that the veteran had no potential for vocational 
rehabilitation, and that he was at extreme risk of suicidal 
or significant self-destructive behavior.

Thereafter, in April 1994, the veteran was hospitalized after 
complaining of a worsening of his PTSD symptoms.  He was 
described as being severely irritable and paranoid, but 
denied recent suicidal ideation.  He reported that he had 
lost interest in his activities and that he had very few 
friends.  The veteran was placed in a PTSD Trauma Focus 
Group, where he participated in all program activities and 
was selected unit president by his peers.  However, it was 
noted that there were periodic challenges that resulted in 
him having to choose between compliance with the program and 
being discharged from the hospital.  

In a discharge summary dated in July 1994, the veteran was 
assigned a Global Assessment of Functioning (GAF) score of 
40, which was consistent with some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

In December 1995, the veteran was once again hospitalized due 
to PTSD.  He reportedly presented to the emergency room in an 
agitated state with suicidal and homicidal ideations.  He 
described experiencing marital troubles over the past few 
months.  It was noted that he had been treated at the mental 
health clinic in the past, but that he had not been taking 
medication since June 1995 because he believed that 
everything was going well.

Examination revealed that the veteran was cooperative, and 
that his speech was normal in rate and goal-directed.  He 
denied any suicidal or homicidal ideations during his mental 
status examination, and denied any manic behavior, 
hyperactivity, or looseness of associations.  It was noted 
that he initially had a very restricted affect, mostly 
isolative, but that his mood improved.  He was provided with 
counseling and group therapy, and reportedly benefits from 
the activities.  In a discharge summary dated in January 
1996, the veteran was given a GAF score of 55, which is 
consistent with findings of only moderate symptomatology or 
moderate difficulty in social or occupational functioning.  
See Carpenter, supra.

In June 1996, the veteran underwent a psychiatric evaluation 
in regard to a claim for disability benefits with the Social 
Security Administration (SSA).  In the report of that 
examination, it was noted that the veteran could probably 
follow simple instructions but that he might have problems 
with complex ones because of his fatigue and depression.  The 
examiner noted that he could probably accept supervision and 
related to coworkers, but that he could probably not handle 
the public.  The examiner assigned a GAF score of 55.

In an Explanation of Determination dated in July 1996, it was 
noted that the veteran had been awarded disability benefits 
by SSA in an April 1992 based on impairment caused by 
arthritis of the knees, left hand, right elbow, and PTSD.  
November 7, 1991, was listed as the date on which his 
disability began.

In April 1997, the veteran underwent a VA social and 
industrial survey.  He reported that he was currently working 
part-time as a security officer and that he worked 20 to 30 
hours a week.  He indicated that he rode alone in a patrol 
car for this job, and that the driving aggravated his back 
and knee conditions.  The veteran stated that this was the 
only type of employment that he could attempt, but that he 
also did not feel successful at this job.  He also reported 
limited physical and emotional strength, and stated that low 
energy and depression were the causes.

The social worker found that the conditions that limited the 
veteran's employment opportunities included physical issues 
caused by his back, knees, hands, and elbows, as well as poor 
sleep patterns, nightmares, depression, hopelessness, and a 
lack of education and training.  The social worker found that 
the veteran's current position was a type of job that he 
could perform on a limited basis.

Also in April 1997, the veteran underwent a VA psychiatric 
examination in which he reported experiencing difficulty 
sleeping and depression with occasional crying spells.  It 
was noted that the veteran was no longer married, but that he 
was spending time with a girlfriend.  He indicated that he 
was living with his daughter and her two teenage children, 
and that he rarely left the house except to see his 
girlfriend twice a week.

Examination revealed that the veteran's mood was angry but 
reluctantly cooperative.  The examiner assigned a GAF score 
of 45 for the veteran's PTSD with secondary depression, which 
the examiner explained to be representative of serious 
impairment in social and occupational functioning.  The 
examiner found that the veteran was correct in saying that 
his current type of isolated employment as a part-time 
security guard was about the only type of employment that he 
could pursue.  The examiner further found that the veteran's 
limitations were so severe that he could not be engaged at a 
level of substantial gainful activity sufficient to support 
him.

In an August 1998 clinical note, it was noted that the 
veteran was still dating the same woman that he had been 
seeing for the past three years.  He reported that he was 
currently working as a "courtesy officer" in a low-income 
housing project that he was living at.

During another VA psychiatric examination conducted in June 
1999, the veteran indicated that he was still working as a 
courtesy officer.  He reported having held several jobs 
before that but did not discuss why he had terminated them.  
He did note that he had worked as a prison guard until 1992 
when he had to leave that job due to knee problems.  The 
veteran reported that he was not currently receiving any 
psychiatric treatment or taking any psychiatric medication.  
When asked if he experienced suicidal or homicidal thoughts, 
he responded "sometimes."  

The examiner concluded that the veteran suffered from both 
PTSD and a personality disorder, and that the personality 
disorder was responsible for his problems with authority.  
The examiner noted that his difficulties with employment were 
due in part to this problem, but also due to difficulty 
sleeping and intrusive thoughts.  The examiner concluded that 
the veteran could be employed in a setting where he had 
limited contact with people in positions of authority and 
that he seemed to have found such a position as a courtesy 
guard.

In the report of a psychological evaluation conducted in 
August 1999, the psychologist indicated that he concurred 
with the VA psychiatrist's finding that the veteran suffered 
from both PTSD and a personality disorder.  The examiner 
determined that he was not totally psychologically disabled 
for all work, but that his employment options were limited to 
jobs involving minimal contact with others and with minimal 
stress.  The examiner assigned a GAF score of 50, which is 
indicative of serious sympomatology or serious impairment in 
social and occupational functioning.  See Carpenter, supra.

Finally, in August 2003, the veteran underwent his most 
recent VA psychiatric examination.  It was noted that the 
veteran was initially very angry, hostile, and uncooperative.  
The examiner described the veteran as being very reluctant to 
give information.  It was noted that the veteran had 
indicated at one point during the interview that he never 
went or did anything for fun, but later referred to having 
recently been in a fight after going to a bar with his 
brother.  The examiner noted that the veteran had reported 
going to the bar to dance, but then "seemed to catch 
himself" and said that he was only able to dance a small 
amount.  

During this interview, the veteran also reported having a 
girlfriend that he usually saw three times a week.  The 
veteran also reported that he had last worked as a desk clerk 
and became very angry when the examiner inquired as to how he 
lost that job.  The examiner indicated that the veteran had 
initially implied that he was fired from that job, but later 
reported that he had merely walked away from it and did not 
go back.  The examiner determined that the veteran did meet 
the criteria for moderate to severe PTSD, but that many of 
his difficulties had more to do with a personality disorder, 
including his problems interacting with people in positions 
of authority.

The examining psychiatrist further concluded that the 
veteran's PTSD symptoms, while significant, would not prevent 
him from being able to work in a loosely supervised situation 
with little contact with the public.  It was noted that there 
were no impairment of thought processes, but some 
difficulties with communication, which seemed to the 
psychiatrist to be voluntary.  The psychiatrist noted GAF 
scores of 55 due to PTSD, 55 due to major depression, and 50 
due to a personality disorder.

In light of the foregoing medical evidence, the Board 
concludes that the preponderance of the evidence is against 
granting a 100 percent schedular evaluation under the 
criteria in effect prior to November 1996.  In essence, the 
Board finds that the veteran's PTSD has not resulted in all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community.  As noted in 
detail above, although several examiners have noted that the 
veteran prefers to avoid people and that he has great 
difficulty interacting with them, he has nevertheless been 
able to maintain long-term relationships with women, and with 
some of his children and grandchildren throughout the last 
decade.  In addition, there is evidence that the veteran 
still engages in limited social activities, such as when he 
reported having been dancing and having gone to a bar with 
his brother.

Furthermore, the Board finds that the repeated VA examination 
has shown no evidence of any thought disorder.  To the 
contrary, the examiners who interviewed the veteran in May 
1992, April 1997, June 1999, and August 2003 all specifically 
concluded that there was no evidence of any thought disorder.

Likewise, repeated VA examination has also failed to reveal 
any evidence of disturbed behavioral processes so severe as 
to result a profound retreat from mature behavior.  Although 
the evidence does establish that the veteran has difficulty 
dealing with people and that he experiences anger outbursts, 
the Board believes these symptoms are already contemplated by 
the 70 percent evaluation currently assigned for severe 
impairment under the old criteria.  There is no evidence that 
the veteran's PTSD has been manifested by behavioral problems 
such as fantasy, confusion, or panic, or by anger outbursts 
so severe or frequent as to interfere with all daily 
activities.  

The Board has considered the February 2003 statement from the 
veteran's attorney in which it was asserted that the veteran 
has been shown to be demonstratably unable to obtain or 
retain employment due solely to his service-connected PTSD, 
and that a 100 percent schedular evaluation should be awarded 
under the old criteria on that basis.  

However, while the attorney cited to several medical opinions 
in support of that contention, the Board believes that many 
of those opinions merely suggested that the veteran was 
limited in the type of employment he could perform as a 
result of his PTSD, and not that he was demonstratably unable 
to obtain or retain employment due to his PTSD.  In addition, 
several of the opinions cited by the attorney suggested that 
he was unemployable due to a combination of his PTSD and his 
physical conditions, rather than just due to his PTSD.

For example, the Board notes the March 1992 VA clinical note 
in which an examiner specifically found that it was his PTSD 
in combination with his physical disabilities that rendered 
him unable to work, rather than just his PTSD.  

This opinion appears consistent with the findings of the SSA, 
which awarded the veteran entitlement to disability benefits 
based on impairment caused both by his physical disabilities 
and his service-connected PTSD.  As noted above, SSA arranged 
for the veteran to under a psychiatric examination in June 
1996, which revealed that the impairment caused by 
psychiatric disability limited the types of work he could 
perform, but did not render him completely unable to maintain 
employment.

The Board also notes the results of the VA psychiatric 
examinations conducted in April 1997, June 1999, and August 
2003, as well as the VA psychological evaluation conducted in 
August 1999.  In each of these reports, the examiners 
acknowledged that the veteran's PTSD limited his 
employability, but that he should nevertheless be able to 
continue working in jobs that did not involve close 
supervision or dealing with many people.

The Board notes in passing that the VA psychiatrists who 
examined the veteran in July 1999 and August 2003 concluded 
that the psychiatric symptom that was most interfering with 
the veteran's employability was his difficulty in dealing 
with supervisors, which was in fact a symptom of a 
personality disorder, and not due to his service-connected 
PTSD.  It appears that there is no medical evidence showing 
that the veteran was found to have a personality disorder 
prior to these examinations.

In any event, the Board believes that a specific 
determination as to whether that symptomatology is the result 
of a personality disorder, rather than PTSD, is not necessary 
for the purposes of this decision, as the two VA examiners 
nevertheless appeared to specifically consider the veteran's 
difficulty with authority figures in determining that the 
veteran's emotional problems did not render him unable to 
perform some limited type of work that did not involve too 
much stress or too much supervision.  Thus, even if it were 
presumed that this symptomatology is a result of the 
veteran's PTSD, and not a personality disorder, these 
opinions would nevertheless support the conclusion that the 
veteran's PTSD alone does not render him unable to obtain or 
retain employment.

The Board is cognizant of the April 1997 VA examiner's 
finding that the veteran could work in certain isolated 
employment, but that he could not be engaged at a level of 
substantially gainful activity sufficient to support him.  
However, while the provisions of 38 C.F.R. § 4.16 allow for 
the award of a TDIU in the case of any veteran who is unable 
to secure or follow substantially gainful employment, the old 
version of DC 9411 calls for the award of a 100 percent 
rating when a veteran is shown to be demonstratably unable to 
obtain or retain employment.  Thus, in view of the distinct 
wording used in these regulations, the Board believes that 
the standard for awarding a 100 percent rating under the old 
criteria of DC 9411 is higher than the standard for awarding 
a TDIU under 38 C.F.R. § 4.16.

In essence, while the April 1997 examiner's conclusion may 
support the award of a TDIU under the provisions of 38 C.F.R. 
§ 4.16, the Board also believes that the physician's 
conclusion that the veteran's PTSD did not prohibit him from 
continuing in this type of limited employment nevertheless 
weighs against a finding that he is demonstratably unable to 
obtain or retain employment as required to warrant a 100 
percent under the old version of DC 9411.

With respect to the version of DC 9411 that became effective 
in November 1996, the Board again notes that this criteria 
may not be applied for the period prior to the revision.  
Thus, in determining whether an increased evaluation is 
warranted for the veteran's PTSD under the newer version of 
DC 9411, the Board found the most probative evidence of 
record to be the treatment records and reports of VA 
examinations dated since November 1996.  In particular, the 
Board notes the VA psychiatric and psychological examinations 
conducted in April 1997, June 1999, August 1999, and August 
2003.

This evidence is entirely negative for any indication that 
the veteran's PTSD has been manifested by gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, or 
intermittent inability to perform activities of daily living.  
This evidence is also negative for any indication that the 
veteran experienced disorientation to time or place, or 
memory loss for names of close relatives, his own occupation, 
or his own name.  While the VA psychiatrist who examined the 
veteran in August 2003 indicated that the veteran declined to 
discuss his childhood or his prior employment on several 
occasions, the psychiatrist found that this was voluntary and 
not due to memory problems.

Accordingly, the Board finds that the preponderance of the 
evidence is against granting a 100 percent schedular 
evaluation for PTSD under the criteria in effect since 
November 1996.

The Board is of course cognizant that the veteran's PTSD 
results in severe symptomatology, and severe impairment in 
his social and occupational functioning.  The Board is also 
cognizant that his PTSD is manifested by numerous symptoms, 
including depression, nightmares, flashbacks, sleep 
disturbance, periodic reports of suicidal ideation, and 
irritability with anger outbursts.  However, the Board 
believes that this degree of symptomatology is already 
contemplated by the 70 percent schedular evaluation currently 
assigned.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the credible and 
probative evidence of record is against granting a 100 
percent schedular evaluation for the veteran's PTSD under 
both the new and old version of DC 9411.  Thus, the benefit 
sought on appeal is denied.

III.  Entitlement to an increased evaluation for a total left 
knee replacement

The veteran's service-connected left knee disorder is 
currently evaluated as 30 percent disabling under the 
criteria of DC 5055, which applies in cases in which a 
veteran has undergone a total knee replacement.  Prior to 
undergoing knee replacement surgery in January 2001, the 
veteran's left knee disorder was evaluated under the criteria 
of DC 5010, which pertains to traumatic arthritis.

As noted above, the veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath, supra.  Where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco, 7 Vet. App. at 58.

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

In this case, the 30 percent disability rating assigned by 
the RO has been made effective from June 22, 1991, which is 
the day following the date of the veteran's separation from 
his last period of active duty.  However, a temporary 100 
percent evaluation was assigned from January 24, 2001, to 
March 1, 2002, following placement of a knee prosthesis, as 
required under DC 5055.

Thus, the Board will consider whether an evaluation in excess 
of 30 percent was warranted at any time since June 22, 1991, 
except for the one-year period during which the left knee 
disorder has already been evaluated as 100 percent disabling.

As noted above, the veteran's left knee disability was 
initially evaluated under the criteria of DC 5010, which 
pertains to traumatic arthritis.  Arthritis due to trauma, 
and confirmed by x-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71(a), DC 5010.  Under DC 5003, 
degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, which in this case, is either DC 5260 or DC 5261.  
When the limitation of motion of the specific joint or joints 
involved is non compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be established where 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations; a 10 percent evaluation shall 
be established for x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) of DC 
5003 states that the 20 and 10 percent ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion.

In this case, the veteran has already been awarded the 
maximum evaluation available under DC 5260, and greater than 
the maximum benefit available directly under DC 5010 for the 
entire period since June 1991.

However, under DC 5261, a 40 percent evaluation is applicable 
when extension is limited to 30 degrees; and a 50 percent 
evaluation is applicable when extension limited to 45 
degrees.  See also 38 C.F.R. § 4.71, Plate II (2003) which 
reflects that normal flexion and extension of a knee is from 
0 degrees of extension to 140 degrees of flexion.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
evaluation in excess of 30 percent under DC 5261 at any time 
since June 22, 1991.  

In this regard, the Board notes clinical notes from Dr. H. 
dated in December 1991, March 1992, July 1992, and September 
1993.  In these notes, the physician specifically found that 
extension was lacking by no more than 10 degrees in the left 
knee.  Thereafter, in the report of an orthopedic examination 
arranged by SSA in June 1996, it was noted that the veteran 
had full extension in his left knee.  Similarly, the reports 
of VA orthopedic examinations conducted in April 1997, July 
1999, March 2002, and August 2003, the veteran was repeatedly 
found to have full extension in his left knee.

The Board has considered the report of a private May 1992 
orthopedic consultation in which it was noted that motion in 
the veteran's left knee was found to be lacking 30 degrees of 
extension.  However, in that report, the examining physician 
determined that the veteran's complaints of pain and lack of 
ability appeared to be "way out of proportion" to his exam.  
In addition, the examiner noted that, when ambulating down 
the hall, the veteran appeared to have full range of motion 
in both knees.  The examiner concluded that the veteran's 
examination was very difficult to perform and that there was 
an attempt by the veteran to make his knee condition seem 
worse than it actually was.

In light of the examiner's conclusions, the Board believes 
the physician's specific clinical finding that extension was 
lacking 30 degrees to be of no probative value.  Furthermore, 
in light of the specific range of motion findings noted in 
the veteran's treatment records from his private physician, 
Dr. H., and the numerous other reports of physical 
examinations conducted by VA and SSA since 1991, the Board 
concludes that the preponderance of the evidence is against 
granting an evaluation in excess of 30 percent under DC 5262 
at any time since June 1991.

The Board has also considered whether an evaluation in excess 
of 30 percent is warranted under the criteria of DC 5055.  
However, because the veteran's total knee replacement did not 
occur until January 24, 2001, the Board notes that this 
criteria is not applicable prior to that date. 

As alluded to above, under DC 5055, a 100 percent evaluation 
is for assignment for one year following implementation of a 
prosthesis.  Thereafter, a minimum rating of 30 percent is in 
order, while chronic residuals consisting of severe painful 
motion or weakness in the affected extremity warrant a 60 
percent evaluation.  With intermediate degrees of residual 
weakness, pain, or limitation of motion, a knee prosthesis is 
to be evaluated by analogy to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5261, or 5262 (2003).  Note (1) following the 
criteria for ratings of prosthetic implants, provides that 
the 100 percent one-year rating will commence after an 
initial grant of a one-month total rating assigned under 
section 4.30 following hospital discharge.  38 C.F.R. § 
4.71a, Diagnostic Code 5055.

Under DC 5262, which pertains to impairment of tibia and 
fibula, nonunion of the tibia and fibula with loose motion, 
requiring a brace, is rated 40 percent disabling.  38 C.F.R. 
§ 4.71, DC 5262.  

Under DC 5256, which pertains to ankylosis of the knee, a 40 
percent evaluation requires that the knee be fixed in flexion 
at an angle between ten and 20 degrees.  A 50 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 20 and 45 degrees.  A 60 percent evaluation 
requires extremely unfavorable ankylosis, in flexion at an 
angle of 45 degrees or more.  38 C.F.R. § 4.71a, DC 5256 
(2002).

In this case, the Board concludes that the preponderance of 
the evidence is against granting an evaluation of 60 percent 
under the provisions of DC 5055 based on severe painful 
motion or weakness.  The Board found the most probative 
evidence in this regard to be the reports of March 2002 and 
August 2003 VA orthopedic examinations.  

In the report of the March 2002 VA orthopedic examination, it 
was noted that the veteran had reported nightly discomfort in 
his knee, but that he denied experiencing locking, buckling, 
or swelling.  He also reported that his knee had been stable 
since surgery.  Examination revealed range of motion to be 
from 0 to 125 degrees, and squatting exercises revealed no 
evidence of fatigability, weakened movement, or further pain.

In the report of the August 2003 VA orthopedic examination, 
it was noted that the veteran was still experiencing 
persistent pain in the lateral side of his prosthesis, but 
that he was experiencing less pain than before his surgery.  
He denied swelling and reported only mild restriction in 
motion.  He also reported some mild fatigability, weakness, 
and increased pain when he was more active.  Examination 
revealed range of motion to be from 0 to 120 degrees with 
minimal crepitus and minimal tenderness.  The knee was found 
to be stable to varus and valgus stress with no gross laxity.  
The examining physician determined that the veteran showed 
good flexion and extension strength, and that there was only 
mildly increased pain with resisted motion.  The veteran was 
found to be minimally antalgic in his gait.  The examiner 
concluded that the veteran's left knee disability was mild in 
symptomatology.

In view of the foregoing, the Board concludes that the 
veteran's left knee disability has been manifested by no more 
than mild pain and weakness since undergoing a total knee 
replacement in January 2001.  Thus, the preponderance of the 
evidence is against granting a 60 percent evaluation under DC 
5055 since that time.  

Furthermore, the Board also concludes that there is no 
evidence of nonunion of the tibia and fibula with loose 
motion, requiring a brace, so as to warrant a 40 percent 
evaluation under the criteria of DC 5262 since January 2001.  
To the extent that the veteran should be rated by analogy 
under DC 5262 based on loose motion or the use of a brace 
even though he does not have a diagnosis of nonunion in the 
tibia or fibula, the Board notes that the VA examinations 
conducted in March 2002 and August 2003 were both negative 
for any evidence of instability in the knee joint.

Likewise, the Board notes that there is no evidence of 
ankylosis in the left knee.  Consequently, DC 5256 is not for 
application.  Furthermore, to the extent that the veteran 
should be rated by analogy under DC 5256 even though he does 
not have a diagnosis of ankylosis, the Board notes that 
ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure".  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) citing 
Dorland's Illustrated Medical Dictionary, 91 (27th Ed. 1988).  
Thus, although the veteran may experience slight limitation 
of flexion in his left knee since January 2001, this is quite 
distinct from finding that the veteran's knees have ankylosed 
to any degree.  Accordingly, the Board concludes that the 
evidence does not support the assignment of increased 
evaluations under DC 5256.

The Board notes that it has already determined that an 
evaluation in excess of 30 percent is not warranted under DC 
5262 at any time since June 1991, and will not repeat that 
analysis within the context of discussing DC 5055.

The Board recognizes that, even though the provisions of DC 
5055 are not for application prior to January 24, 2001, the 
Board is nevertheless obligated to consider whether the 
provisions of DC 5256 or DC 5262 may allow for an evaluation 
in excess of 30 percent for the period from June 1991 to 
January 2001.  However, the Board notes that there is no 
evidence of ankylosis being found at any time prior to 
January 2001.  The treatment records of Dr. H., and the 
orthopedic examinations conducted by VA and SSA prior to 
January 2001 are all negative for any such diagnosis.  
Similarly, those medical records are also negative for any 
evidence of nonunion of the tibia or fibula during that 
period.  Consequently, the provisions of DC 5256 and DC 5262 
are not for application for the period from June 1991 to 
January 2001.

The Board has also given consideration to the possibility of 
assigning a separate evaluation for the veteran's service-
connected left knee disability under DC 5257.  See VAOPGCPREC 
23-97; VAOPGCPREC 9-98.  Under DC 5257, other impairment of 
the knee with recurrent subluxation or lateral instability 
warrants a 10 percent rating when slight, a 20 percent rating 
when moderate, and a 30 percent rating when severe. 38 C.F.R. 
§ 4.71a, DC 5257 (2003).

As noted above, VA orthopedic examination conducted in March 
2002 and August 2003 was negative for any findings of 
instability in the left knee.  Similarly, those examinations 
were also negative for any evidence of subluxation.

With respect to the period prior to his January 2001 surgery, 
the Board notes that Dr. H. found evidence of mild 
instability on examination in October 1991.  However, shortly 
thereafter, in a March 1992 clinical note, Dr. H. indicated 
that the veteran's left knee was stable on examination.  Dr. 
H.'s clinical notes are entirely negative for any evidence of 
subluxation in the left knee.

Although the record reflects that the veteran repeatedly 
complained of instability and buckling in his left knee, 
objective physical examination in April 1997 and July 1999 
revealed no evidence of instability or subluxation.  In 
addition, in the report of the May 1992 consultation in which 
the veteran's complaints were found to be out of proportion 
to examination findings, the examiner specifically found that 
there was no evidence of instability in the left knee.

Thus, in short, the Board concludes that the preponderance of 
the evidence is against granting a separate compensable 
evaluation under the criteria of DC 5257 at any time since 
June 1991.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40(2003) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In this regard, the Board notes that Dr. H.'s treatment 
records reveal repeated complaints of pain, but are negative 
for any specific findings of weakness, fatigability, 
incoordination, or pain on movement.  Similarly, the report 
of his June 1996 SSA examination is also negative for such 
findings, as is the report of his April 1997 VA examination.

The Board is cognizant that the VA physician who examined the 
veteran in July 1999 found evidence of fatigability and 
incoordination, which also exacerbated his pain.  However, 
the examiner characterized these symptoms as resulting in an 
additional 25 degrees of range of motion loss beyond the 0 to 
120 degrees of range of motion found on objective 
examination.  Thus, the Board believes that the degree of 
functional loss demonstrated on this examination is already 
contemplated by the 30 percent assigned for the veteran's 
left knee disorder.

Similarly, although the veteran reported during his August 
2003 VA examination that he experienced weakness, 
fatigability, and flare-ups when he was more active, he also 
reported that he had experienced an improvement in his 
symptomatology since undergoing a total knee replacement, and 
the examiner specifically concluded that the veteran 
experienced only mild symptomatology in his left knee.  In 
addition, the examiner determined that these symptoms 
resulted in an additional 10 degrees of range of motion loss 
beyond the 0 to 120 degrees that was found on examination.  
Thus, the Board believes that the degree of functional loss 
demonstrated on this examination is also already contemplated 
by the 30 percent assigned for the veteran's left knee 
disorder.

In short, the Board concludes that an evaluation in excess of 
30 percent based on additional functional loss is not 
warranted at any time since June 1991.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the credible and 
probative evidence of record is against granting an 
evaluation in excess of 30 percent for the veteran's service-
connected left knee disorder at any time since June 1991.  
The Board has reviewed the record in detail, and cannot 
identify any period during the pendency of this appeal in 
which a higher evaluation could be warranted for his service-
connected left knee disability, except for the one-year 
period during which he has already been awarded a temporary 
100 percent disability rating based on a total knee 
replacement under DC 5055.  See Fenderson, supra.

In closing, the Board notes that it has considered whether a 
claim of entitlement to a temporary total evaluation for 
convalescence has been raised by the record with respect to 
the veteran's left knee disability for the period following 
his November 1991 surgery.  However, as will be explained in 
greater detail below, the Board has determined that an 
earlier effective date of November 1991 is warranted for the 
grant of a TDIU.  For this reason, the Board also finds that 
any claim regarding a temporary total evaluation for the left 
knee as of November 1991 has been rendered moot.

IV.  Entitlement to an effective date earlier than July 20, 
1999, for the grant of TDIU

The veteran is seeking entitlement to an earlier effective 
date for the grant of a TDIU.  As explained in a November 
2002 letter, the veteran's attorney has argued that an 
effective date of June 1991 is warranted for the award of a 
TDIU because the evidence establishes that the veteran has 
been unable to secure or maintain substantially gainful 
employment since that date.

The Board notes that service connection is currently in 
effect for PTSD, which has been evaluated as 70 percent 
disabling from November 21, 1991; for osteoarthritis of the 
right knee, which has been evaluated as 10 percent disabling 
from November 26, 1991; and for a left total knee 
replacement, which has been evaluated as 30 percent disabling 
from June 22, 1991.  The veteran has a combined total rating 
of 80 percent from November 21, 1991.

The veteran also has a combined rating of 50 percent from 
June 22, 1991, which includes a 30 percent evaluation for 
PTSD from that date and a 30 percent evaluation for his left 
knee disorder from that date.

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation. In such an instance, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 
2002); see also 38 C.F.R. § 3.400(o)(2) (2003); Harper v. 
Brown, 10 Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2003).  If there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

In this case, the veteran filed an informal claim for an 
increased evaluation for PTSD in January 1992.  At that time, 
his service-connected PTSD was evaluated as 30 percent 
disabling.  Thereafter, in an October 1992 rating decision, 
the RO awarded a 70 percent disability evaluation and 
assigned an effective date of November 21, 1991.

The RO apparently chose this date because it corresponded 
with the date of a VA clinical note in which an examiner 
indicated that there had been a worsening of the veteran's 
PTSD symptoms since returning from the Gulf War.  The Board 
notes, however, that the clinical note in question in fact 
appears to be dated November 27, 1991.  

In any event, because the November 1991 note was the earliest 
medical evidence of record since the date of the veteran's 
discharge in June 1991, the RO concluded that this was the 
earliest date on which it was factually ascertainable that an 
increase in disability had occurred during the one-year 
period prior to the date of his January 1992 claim.

In the October 1992 rating decision, the RO also denied 
entitlement to a TDIU.  Although a claim for TDIU was not 
listed as an issue on the title page of that decision, the 
text of that decision clearly show that entitlement to a TDIU 
was denied by the RO.  The RO's denial of that issue was also 
specifically noted in the notification letter issued by the 
RO later than month.  Thereafter, in November 1992, the 
veteran submitted a timely NOD regarding that issue.  

The Board notes that there is no indication in the record 
that the veteran filed a formal or informal claim of 
entitlement to a TDIU prior to the October 1992 rating 
decision in which the RO denied entitlement to a TDIU.

However, in Norris v. West, 12 Vet. App. 413 (1999), the 
Court held that if an examination is conducted to determine 
an increase in disability and there is evidence of increase, 
the examination is treated as an informal claim.  Moreover, 
the Court held that in considering such increase, if the 
veteran's disabilities meet the percentage requirements of 38 
C.F.R. § 4.16(a) and there is evidence of service-connected 
unemployability, evaluation must include adjudication of 
TDIU.

Although not entirely clear from the text of the rating 
decision, the Board believes that the RO likely inferred a 
TDIU claim from the November 1991 VA clinical note because 
that note contains findings that he had become unemployable 
due to physical disabilities and because the veteran was 
found to have met the percentage requirements of 38 C.F.R. 
§ 4.16 as of that date.  In accordance with the Court's 
holding in Norris, the Board also finds that the November 
1991 VA clinical note can be reasonably construed as raising 
a claim for a TDIU.

Having found that the November 1991 VA clinical note can be 
reasonably construed as raising a claim for a TDIU, the Board 
notes that the appropriate effective date for the veteran's 
TDIU is either the date of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o).  It is also 
possible for the veteran to be awarded a TDIU up to one year 
prior to the date of claim if it is demonstrated that a 
factually ascertainable increase in disability occurred 
within the one- year period preceding the date of receipt of 
claim.  However, in this case, because the veteran was 
discharged from service in June 1991, he could not be found 
eligible to receive a TDIU prior to the day following the 
date of his discharge in June 1991.

In this case, the RO has determined the veteran's entitlement 
to a TDIU did not arise until July 20, 1999.  Having reviewed 
the complete record, however, the Board finds that there is 
an approximate balance of positive and negative evidence of 
record regarding the question of whether the veteran's 
service-connected disabilities have precluded him from 
substantially gainful employment since November 21, 1991, 
which is the effective date of the veteran's combined 80 
percent evaluation.

For example, the Board notes that the November 1991 VA 
clinical note shows that there was concern at the veteran's 
place of employment that he might no longer meet the physical 
standards necessary to perform his job.  Medical records 
obtained from Dr. H. show that the veteran underwent 
arthroscopic surgery on both knees in November 1991, and that 
he would be unable to work for at least two months following 
surgery.  In December 1991 and March 1992 clinical notes, Dr. 
H. specifically concluded that the veteran was probably 
permanently disabled from any gainful employment due to his 
knee problems.

According to a December 1992 letter from the Colorado 
Department of Corrections, the veteran was unable to return 
to work following his 1991 knee surgery because the veteran 
was found to be unable to perform his assigned duties, which 
required a great deal of mobility.

Furthermore, the Board notes the March 1992 VA clinical note 
in which an examiner specifically found that the veteran's 
PTSD in combination with his physical disabilities rendered 
him unable to work.  Although the examiner did not specify 
which physical disabilities contributed to his inability to 
work, it appears from other treatment records from this 
period that the veteran's knee disorders were the physical 
disabilities causing him the most difficulty at that time.

The Board believes the March 1992 VA examiner's opinion to be 
consistent with the findings of SSA, which, in 1992, awarded 
the veteran entitlement to disability benefits based on 
impairment caused by a number of disabilities, but primarily 
for his service-connected osteoarthritis of the left and 
right knees, and for osteoarthritis of the hand.  He was also 
awarded SSA for secondary diagnoses of arthritis of the right 
elbow and PTSD.  As noted in the records obtained from that 
agency, the veteran was specifically found to have become 
permanently disabled as of November 7, 1991, because he had 
last worked as a prison security guard on November 6, 1991.  

Thereafter, in a September 1992 letter, a VA psychologist 
concluded that the veteran's PTSD had grown so severe that he 
had no potential for vocational rehabilitation.  The record 
reflects that the veteran was subsequently hospitalized in 
August 1994 and December 1995 due to his PTSD.

The Board is cognizant that SSA also considered several non 
service-connected disabilities in determining that the 
veteran was unable to work.  However, it appears clear from 
the medical records obtained from that agency that the 
veteran's service-connected knee disabilities were considered 
to be the physical disabilities most interfering with his 
employability.  Although the findings of SSA are not binding 
on VA, the Board is permitted to consider the findings of 
that agency and the medical records used to support those 
findings as evidence.

The Board recognizes that there is evidence that the veteran 
was able to maintain part-time employment as a security guard 
in 1997, and as a courtesy officer in his apartment building 
in 1998 and 1999.  The record reflects that the veteran gave 
varying accounts during this period of how many hours he was 
able to work, reporting from 20 to 30 hours a week at 
different times.  

However, the Board believes the most probative evidence of 
regarding the number of hours the veteran worked as a 
courtesy officer in his building to be an August 1998 letter 
from his employer in which it was noted that the veteran 
worked approximately three hours per day on Monday through 
Friday, which totaled only 15 hours per week.  It was noted 
in the letter that the job was a "non-physical 
administrative one."

As discussed in detail above, numerous physicians stressed 
during this period that the veteran's PTSD limited the type 
of work he could do to one involving low stress and limited 
exposure to the public and authority figures.  In fact, 
several physicians specifically found that the veteran's 
part-time jobs during this period were probably the only type 
of work he could perform due to the limited number of hours, 
the limited requirements of physical activity, and the 
limited exposure to people. 

For example, the April 1997 VA psychiatrist found that that 
the veteran was correct in saying that his current type of 
isolated employment as a part-time security guard was about 
the only type of employment that he could pursue, and the 
examiner further found that the veteran's limitations were so 
severe that he could not be engaged at a level of substantial 
gainful activity sufficient to support him.

In view of these findings, the Board concludes that, even 
though the veteran was able to undertake some part-time work 
from 1997 to 1999, his PTSD nevertheless prevented him from 
performing substantially gainful employment.

Moreover, even if some of the evidence of record may suggest 
that each individual service-connected disability may not 
have been sufficient by itself to render the veteran unable 
to work for the entire period since November 1991, the Board 
also believes that there is also ample evidence suggesting 
that the impairment caused by these service-connected 
disabilities likely combined to render him unable to work 
during this entire period.

Consequently, the Board believes that there is an approximate 
balance of positive and negative evidence regarding the 
question of whether the veteran has remained unable to secure 
or maintain substantially gainful employment as of November 
21, 1991, due to his service-connected knee disorders and his 
service-connected PTSD.  Therefore, having resolved doubt in 
favor of the veteran, the Board finds that entitlement to an 
earlier effective date of November 21, 1991, is warranted for 
the grant of a TDIU.

The Board has considered whether a TDIU is warranted prior to 
November 21, 1991, as contended by the veteran's attorney.  
The Board notes that there is no medical evidence of record 
dated between June 1991 and November 1991.  Thus, the Board 
finds that it is not factually ascertainable that an increase 
in disability occurred prior to that date.

The Board acknowledges that the veteran was employed on a 
full-time basis as a corrections officer until November 6, 
1991, at which point he left that job due to impairment 
caused by his left knee disability.  Because the veteran's 
combined 80 percent evaluation is effective only from 
November 21, 1991, he could only be entitled to a TDIU prior 
to that date based on an extraschedular evaluation under 
38 C.F.R. § 3.321.

However, the Board believes that referral for extraschedular 
consideration is not warranted on this case because payment 
of monetary benefits must commence the month following the 
effective date of an award.  38 C.F.R. § 3.31.  Thus, a 
determination as to whether the veteran is entitled to a TDIU 
from November 6, 1991, or November 21, 1991, is essentially 
moot because payment cannot commence prior to December 1, 
1991, in either case.  For this reason, the Board finds that 
the veteran will not be prejudiced by the decision not to 
refer this matter for extraschedular consideration.

In summary, and having resolved doubt in favor of the 
veteran, the Board concludes that an earlier effective date 
of November 21, 1991, is warranted for the assignment of a 
TDIU.  To this extent, the benefit sought on appeal is 
granted.


ORDER

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 70 percent disabling, is denied.

Entitlement to an evaluation in excess of 30 percent for a 
total left knee replacement, is denied.

Entitlement to an earlier effective date of November 21, 
1991, for the assignment of a TDIU is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.


	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



